DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5,10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding Claim 5,   the conditions under which the 5% limitation are to measured are  indefinite.   Steel coil that is tightly wound is under more stress than loosely-wound coil,  so the relative before versus after iron loss 


Regarding claim 10,  the specification ( p. 10,  line 5)  defines the parameter J(F)  as J/mm^2.  However,  Table 1 defines J(F) as J/cm^2.   The ambiguity in this parameter renders claim 10 indefinite.    

Regarding claim 10,  which depends from claim 6, reference is made to “the average pulse energy density”.   However, there is no previous reference corresponding to the word “the” in either claim 6 or claim 10,  therefore there is a lack of antecedent basis.  

Regarding claim 11,  the following phrase is confusing “loss of claim 6 as claimed in any one of claims 6 to 8 “.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,2,3,4,6,7,8,11are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirano et. al. US 10131018.

Regarding claim 1,  a grain-oriented silicon steel with low iron loss ( abstract, “grain-oriented magnetic steel sheet“    ), wherein the grain- oriented silicon steel has a plurality of grooves on its surface ( abstract,  “included grooves“), and each groove is 10-60 µm in width( col. 12, lns. 15-17,”groove width was in range 55 +/- 5 µm”  ) and 5-40 µm in depth( col. 12, ln. 15,  “15 +/-3 µm”  ), and the spacing between adjacent grooves is 1-10 mm(col. 12, ln. 5, “ 5 mm “ ).
Regarding claim 2, the grain-oriented silicon steel with low iron loss of as claimed in claim 1, wherein an angle formed between the groove and the width direction of a steel sheet is not more than 30°  (col 8,  lns. 38-39, “ +/- 30º ”).

Regarding claim 3,  the grain-oriented silicon steel with low iron loss of as claimed in claim 1, wherein the grooves are formed by laser scoring ( col. 5, lns. 15-16, “laser beam”; col. 9, ln. 49, “ forming groove using laser “  ).

Regarding claim 4, the grain-oriented silicon steel with low iron loss  as claimed in claim 1, wherein one or both the surfaces of the grain-oriented silicon steel have the grooves( col. 4, lns. 47-50, “grooves may be formed on a front surface and a back surface “ ).

Regarding claim 6,   method for producing a grain-oriented silicon steel with low iron loss, comprising the steps of scoring a surface of the grain-oriented silicon steel with a laser to form grooves (col. 9, ln. 49 ), and each groove is 10-60 µm in width (col. 12, lns. 15-16, “ 55 ± 5 µm“  ) and 5-40 pm in depth (col. 12, lns.15-16, “groove depth 15 /- 3 µm”  ), and the spacing between adjacent grooves is 1-10 mm( col. 12, lns. 5 “pitch PL was 5 mm” ).

Regarding claim 7,  method for producing a grain-oriented silicon steel with low iron loss of as claimed in claim 6,  wherein an angle formed between the 

Regarding claim 8,  method for producing a grain-oriented silicon steel with low iron loss of as claimed in claim 6, wherein the laser is one or more selected from a CO2 laser, a solid laser, and a fiber-optic laser(col. 11, ln. 62, “fiber laser“).

Regarding claims 9 and 11,    method for producing a grain-oriented silicon steel with low iron loss of claim 6 as claimed in any one of claims 6 to 8, wherein the laser has a wavelength of 1066 nm or less(col. 10, lns-10-15, “0.4µm” = 400nm  ).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5,  9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et. al. US 10131018 in view of Zhao et. al. CN 106282512.



Regarding claim 9,  Hirano teaches the method for producing a grain-oriented silicon steel with low iron loss,  but is silent concerning laser peak power density.    However,  Zhao teaches wherein the laser has an average single-pulse instantaneous peak power density of 2.0x106 W/mm2 or more ( p. 8, last full paragraph, “3.0x10^6 W/mm^2 “  ).  Zhao also treaches that high power density such as this is advantageous because it produces grooves that are more accurate (p. 8, second to last full paragraph, “ highest to accurate control “)  while avoiding “melted or evaporated material” that interferes with accurate groove structure”  ( ibid.  )   Therefore,  it would have been obvious to modify Hirano by providing 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD V HISKES whose telephone number is (571)272-4693. The examiner can normally be reached M-F 7:30-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 571-270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.